DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jared Scholz (64,088) on 2/23/2021.
The application has been amended as follows: 

1. (Currently Amended) A method for managing augmented reality (AR) content the method comprising:
storing a scene of an AR environment captured by a first computing device in a storage device, the scene being represented by a three-dimensional (3D) map, the storing including:
obtaining first image data from a camera associated with the first computing device; 
receiving an indication that a virtual object has been added by a user; 
marking a location of the virtual object in a coordinate space of the 3D map; 
detecting a physical object from the first image data that is referenced by or within a threshold distance from the virtual object; and 
linking the physical object with the virtual object in the coordinate space;
and 
ing the AR environment on a second computing device, including: 
obtaining second image data from a camera associated with the second computing device; 
determining that the second image data corresponds to a physical space associated with the first image data, including comparing visual features from the second image data with the 3D map; 
detecting that the physical object is not present or has moved to a new location in the second image data; and
initiating an action to manage the virtual object linked to the physical object.

2. (Previously Presented) The method of claim 1, wherein the detecting includes detecting a classification of the physical object using at least one machine-learning (ML) model, the at least one ML model including a neural network, wherein the classification is stored with the location of the virtual object in the coordinate space.

3. (Previously Presented) The method of claim 2, wherein the classification includes a semantic label.

4. (Previously Presented) The method of claim 1, wherein the initiating the action includes causing the virtual object to not be rendered on the second computing device in response to the physical object not being detected in the second image data.

	5. (Previously Presented) The method of claim 1, wherein the initiating the action includes moving the virtual object from the marked location to a location that corresponds to the new location of the physical object in the second image data.

	6. (Previously Presented) The method of claim 1, wherein the initiating the action includes transmitting, via an application programming interface (API), a notification to a user that added the virtual object, the notification indicating that the physical object linked to the virtual object is no longer present or has moved to a new location in the physical space.

7. (Cancelled) 

8. (Previously Presented) The method of claim 1, wherein the detecting includes: analyzing text of the virtual object: determining that the text is associated with a classification of the physical object; and linking the classification of the physical object with the virtual object.

9. (Currently Amended) An augmented reality (AR) system for managing AR content, the AR system comprising: 
an AR collaborative service executable by at least one server; and 
a client AR application executable by a first computing device or a second computing device, the client AR application configured to communicate with the AR collaborative service via one or more application programming interfaces (APIs), 
the AR collaborative service or the client AR application configured to store a scene of an AR environment in a storage device, the scene being represented by a three-dimensional (3D) map, including: 
obtain first image data from a camera associated with the first computing device; 
receiving an indication that a virtual object has been added by a user;
marking a location of the virtual object in a coordinate space of the 3D map; 
detect a physical object from the first image data that is referenced by or within a threshold distance of the virtual object; and 
link the physical object with the virtual object in the coordinate space, 
the AR collaborative service or the client AR application configured 
obtain second image data from a camera associated with the second computing device;
determine that the second image data corresponds to a physical space associated with the first image data, including compare visual features from the second image data with the 3D map; 
detect that the physical object is not present or has moved to a new location in the second image data; and 
initiate an action to manage the virtual object linked to the physical object.

	10. (Previously Presented) The AR system of claim 9, wherein the AR collaborative service or the client AR application is configured to detect a classification of the physical object using at least one machine-learning (ML) model, the at least one ML model including a neural network.

	11. (Previously Presented) The AR system of claim 10, wherein the classification includes a semantic label.

	12. (Previously Presented) The AR system of claim 9, wherein the client AR application is configured to cause the virtual object not to be rendered on the second computing device in response to the physical object not being detected in the second image data.

	13. (Previously Presented) The AR system of claim 9, wherein the AR collaborative service or the client AR application is configured to move the virtual object from the marked location to a location that corresponds to the new position of the physical object in the second image data.

	14. (Previously Presented) The AR system of claim 9, wherein the AR collaborative service or the client AR application is configured to transmit, via an API, a notification to a user that added the virtual object, the notification indicating that the physical object linked to virtual object is no longer present or has moved to a new location in the physical space.

	15. (Previously Presented) The AR system of claim 9, wherein the AR collaborative service or the client AR application is configured to analyze text of the virtual object, and determine that the text is associated with a classification of the physical object, wherein the classification is linked with the virtual object.

	16. (Currently Amended) A non-transitory computer-readable medium storing executable instructions that when executed by at least one processor are configured to manage augmented reality (AR) content, the executable instructions including instructions that cause the at least one processor to:
	store a scene of an AR environment captured by a first computing device in a storage device, the scene being represented by a three-dimensional (3D) map, including:
obtain first image data from a camera associated with the first computing device;
receive an indication that a virtual object has been added by a user; 
mark a location of the virtual object in a coordinate space of the 3D map;
detect, using the first image data, a classification of a physical object that is referenced by or within a threshold distance from the virtual object; and 
store the location of the virtual object with a link to the classification of the physical object in the storage device; and

obtain second image data from a camera associated with the second computing device; 
determine that the second image data corresponds to a physical space associated with the first image data, including compare visual features from the second image data with the 3D map; 
detect that the physical object is not present or has moved to a new location in the second image data; and 
initiate an action to manage the virtual object linked to the physical object.

17. (Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the initiate the action includes instructions to not render the virtual object on the second computing device in response to the physical object not being detected in the second image data.

18. (Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the initiate the action includes instructions to move the virtual object from the marked location to a location that corresponds to the new position of the physical object in the second image data.

19. (Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the initiate the action includes instructions to transmit, via an application programming interface (API), a user that added, the notification indicating that the physical object linked to the virtual object is no longer present or has moved to a new location in the physical space.

20. (Cancelled)


Allowable Subject Matter
Claims 1-6, 8-19 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Toyoda (US Patent Number 10,037,699 B1) teaches systems and methods relate to a manner of indicating behaviors about nearby vehicles to a driver in order to induce the driver to engage with the nearby vehicles and a surrounding environment of a vehicle operated by the driver.
However, the closest prior art of record does not disclose “detecting a physical object from the first image data that is referenced by or within a threshold distance from the virtual object; and linking the physical object with the virtual object in the coordinate space; and localizing the AR environment on a second computing device, including: obtaining second image data from a camera associated with the second computing device; determining that the second image data corresponds to a physical space associated with the first image data, including comparing visual features from the second image data with the 3D map: detecting that the physical object is not present or has moved to a new location in the second image data; and initiating an action to manage the virtual object linked to the physical object” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 9 and 16.

Dependent claims 10-15 are allowable as they depend from an allowable base independent claim 9.
Dependent claims 17-19 are allowable as they depend from an allowable base independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have 
/HILINA K DEMETER/Primary Examiner, Art Unit 2674